DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first data collection unit, second data collection unit, data compiling unit and chronological data alignment unit in claim 1; chronological data transmission unit in claim 5 and chronological data storage unit in claim 6.  Each of these units are disclosed as part of a control unit that is implemented as a programmed computer (Fig. 2, discussion of control unit and CPU beginning on page 12 of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0212420 to Lawson et al. (Lawson) in view of US Patent No. 7,328,130 to Wiles et al (Wiles).
Claim 1
With regard to a first data collection unit that receives bulk data including a plurality of pieces of first data that have occurred periodically in a manufacturing device, the plurality of first data being acquired, collected and transferred; Lawson teaches storing raw data in collected in real-time in an industrial collector that collects data (par. 51)
With regard to a second data collection unit that receives streaming data in which, each time a piece of second data is acquired sporadically in the manufacturing device, the piece of second data is transferred in a streaming manner; Lawson teaches collecting alarm data or processed values in the collector (par. 51).
With regard to a data compiling unit that divides the plurality of pieces of first data acquired respectively periodically and included in the data received by the first data collection unit into pieces of first data acquired periodically and that provides a time stamp to each of the pieces of first data acquired periodically and a time stamp to each of the pieces of second data; Lawson teaches associating a time stamp to the raw data (pars. 53, 54).
With regard to a chronological data alignment unit that aligns (i) the pieces of first data acquired periodically, each of which has the time stamp provided by the data compiling unit, and (ii) the pieces of second data acquired sporadically, each of which has the time stamp provided by the data compiling unit,  based on the time stamps so as to convert the pieces of first data acquired periodically and the pieces of second data acquired sporadically into chronological data the pieces of first data acquired periodically resulting from dividing the plurality of pieces of first data acquired 
With regard to wherein the chronological data alignment unit converts the pieces of first data and the pieces of second data into chronological data by sequentially rearranging the pieces of firs data and the pieces of second data in chronological order based on the time stamps, Lawson teaches arranging from two locations chronologically based on the synchronized time stamps (pars. 55, 79, 80; Fig. 11, data sets 1102, 1104, chronological data set 1106).
Lawson does not teach that the plurality of pieces of first data are transferred as the bulk data or dividing bulk data or bulk data received by the first data collection unit.  Wiles teaches packaging multiple digital signal values together for transmission and determining the relative timing of each sample at the remote processing unit (col. 6, lines 28-63).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the data synchronization, as taught by Lawson, to include sending multiple values as a package, as taught by Wiles, because then data would have been sent at a time that is more efficient for the data collector and the network.
Claim 2
Lawson teaches that the time stamps of the pieces of first data are time stamps at times when the pieces of first data are acquired in the manufacturing device (par. 53, time stamp can correspond to a time at which the metered value was read).
Claim 3

Claim 4
Lawson teaches that the time stamps of the pieces of second data are time stamps at times when the pieces of second data are received in the data collection device (par. 53, time stamp can represent the time when a value or alarm was generated).
Claim 5
Lawson teaches a chronological data transmission unit that transmits the chronological data to a display device which displays the chronological data (pars. 46, 76, 77).
Claim 6
Lawson teaches a chronological data storage unit that stores the chronological data (par. 55, par. 80, chronological data is stored).

Response to Arguments
Applicant's arguments filed 7 March 2022, see page 5 have been fully considered but they are not persuasive. Applicant states that Lawson does not disclose or in any way suggest the feature of amended claim 1 which recites that “the chronological data alignment unit converts the pieces of first data and the pieces of second data into chronological data by sequentially rearranging the pieces of first data and the pieces of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864